SUMMARY ORDER
Petitioner Cynthia Savitania Tjay, a native and citizen of Indonesia, seeks review of an October 15, 2005 order of the BIA denying Tjay’s motion to reopen the BIA’s July 8, 2004 affirmance of the May 15, 2003 decision of Immigration Judge (“IJ”) *46William F. Jankun denying petitioner’s applications for asylum and withholding of removal. In re Cynthia Savitania Tjay, No. A 95 467 682 (B.I.A. October 15, 2005).
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted).
The BIA did not abuse its discretion in denying Tjay’s motion to reopen. Tjay’s claim was untimely filed over a year after the BIA’s decision, and the BIA properly determined that Tjay’s submission of new evidence did not establish that there is a pattern or practice of persecution of ethnic Chinese Christians in Indonesia, or that there has been a material change in conditions in Indonesia. As such, the BIA provided a rational explanation for its denial of the motion to reopen.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).